OPINION
BRETT, Judge:
This is an appeal from a conviction in the District Court of Oklahoma County, Case No. CRF-71-54, in which appellant Frankie Junior Turner was convicted for the offense of possession of a stimulant. Appellant will hereinafter be referred to as defendant, as he appeared in the trial court.
It is not necessary to discuss the facts herein for the reason that defendant’s demurrer, entered at the conclusion of the State’s evidence, should have been sustained. As defendant asserted, the State failed to prove defendant had possession and control over the substance found as the result of the search and seizure. See: Brown v. State, Okl.Cr., 481 P.2d 475 (1971).
We are therefore of the opinion the judgment and sentence herein should be, and the same is therefore, reversed and remanded with instructions to dismiss the charge.
BLISS, P. J., and BUSSEY, J., concur.